﻿

















Mr. ADODO (Togo): Mr. President, the Togolese delegation is particularly gratified at your unanimous election to preside over the work of the forty-fourth session of the General Assembly. Apart from your great qualities as a diplomat who is versed in the affairs of our Organization, the historical ties, marked by friendly cooperation and active solidarity, which link Nigeria with Togo are all reasons why the Togolese delegation will offer you its support and full and frank co-operation as you carry out your new duties.
Allow me to pay a tribute also to your predecessor, Mr. Dante Caputo, who directed the work of the forty-third session with remarkable skill and competence and to the entire satisfaction of the Togolese delegation. I once again warmly congratulate him. Mr. Javier Perez de Cuellar, faithful to himself as well as to the principles and purposes of the United Nations, during the forty-third session took a number of timely initiatives that strengthened the chances for peace and restored the credibility as well as the effectiveness of our universal Organization. It is therefore a very pleasant duty for me once again to offer the Secretary-General the warm congratulations of the Government of Togo on the dynamic, effective and devoted way in which he has been discharging his responsibilities.
In its activities designed to bring about general and complete disarmament with effective verification machinery, the international community has assigned the main responsibility to the two major Powers. The implementation of the Treaty on medium-range nuclear weapons, the ongoing negotiations to reduce strategic arsenals by one half, the phased ban on nuclear-weapons tests, the stepping up of negotiations to conclude an international convention totally banning chemical weapons all provide further opportunities for action and for peace.
In this connection, the regional centres of the United Nations for peace and disarmament should be confirmed as the privileged purveyors of information and training to all those who, because of the responsibilities entrusted to them, may have some influence on the maintenance of international peace and security. My country, Togo, which is honoured to be the host country for the United Nations Regional Centre for Peace and Disarmament in Africa, hopes that that Centre will be able very soon to contribute, through its activities, to increasing confidence among the States of the continent and concerting their efforts to promote peace.
Peace, which our Organization holds so dear, remains precarious in many regions of Asia, America and Africa, with regard to Asia, the agreement which is being sought within the context of the International Conference on Cambodia must necessarily take account of all those concerns in order to ensure the unity and national reconciliation which is the best possible way of safeguarding the independence and integrity of that long-ravaged country. In that connection, the recent informal ministerial meetings in Jakarta and the diplomatic meetings in Paris are positive contributions to the process of re-establishing peace in Cambodia. We also believe that the withdrawal of foreign troops and direct negotiation among the parties will be likely to pave the way to a peaceful solution.
A global and lasting settlement of the Afghan question requires that all Parties to the conflict make sincere efforts towards creating conditions favouring the return of the refugees and bringing about national reconciliation. It is therefore incumbent upon the four signatory countries to the Geneva Agreements to act together to prevent any further foreign interference imperilling the efforts that have been made up till now to put an end to hostilities in that country.
The conflict between Iran and Iraq, because of its length, its breadth and the inherent risk of its spreading internationally, has created one of the deepest breaches in the activities of the United Nations to maintain international peace and security, it is therefore very gratifying that the joint initiatives of the Security Council and the Secretary-General led to the acceptance by the two States of Security Council resolution 598 (1987). The cessation of hostilities, beginning on 20 August 1988, should therefore he utilized to reach a negotiated settlement that is just and acceptable to all.
The same objective should be sought in the Korean peninsula. This is why we would encourage the leaders of the two States to pursue, without relenting, the dialogue they initiated to determine what measures should be taken to increase trust between them and to achieve the final objective of the peaceful reunification of their countries. This reunification, the modalities of which are to be determined by that negotiation, seems to us to be an essential component of political stability in that region.
In Central America the peace initiatives, in particular the Arias Plan, have confirmed the commitment of the States in that region to settle the crisis developing there themselves without any outside interference. The Esquipulas Agreements have laid the groundwork for such a situation. Those recently concluded at Costa del Sol and Tela by the five Central American Heads of State quite judiciously determined the context and conditions for peace in that region. All these initiatives deserve the active support of our Organization.
In Western Sahara, the Kingdom of Morocco and the Polisario Front, alter having on 30 August 1988 stated their agreement to the referendum on the self-determination of the Sahraoui people presented by the Secretary-General of the United Nations, have in this connection established a dialogue of which we expect a great deal, above all that it will speed up the peace process. All efforts should therefore be focused to that end so as to avoid the widespread resumption of hostilities which would once more involve considerable loss of human life.
The crisis that has beset the Middle East for some decades now has in recent weeks witnessed developments which have caused us all concern and demonstrated that no viable solution is possible without a settlement of the Palestinian problem, which is its real crux. The Togolese Government very early recognized the new Palestinian State. By so doing we wished to reaffirm our unflagging support for the right of peoples to self-determination, freedom and independence.
In this connection the establishment of a dialogue between the Palestine Liberation Organization (PIO) and the United States Government is a positive element in the process of a Middle East settlement. My country believes that everything should be done to convene an international peace conference on the Middle East under the auspices of the United Nations with the participation of all parties, including the PLO, so that a settlement could be reached as soon as possible that would guarantee the inalienable rights of the Palestinian people as well as the rights of all peoples in the region, including Israel, to live in peace within secure and internationally recognized boundaries.
Today, more than ever before, we must reach out to one another through open and constructive dialogue. We have to avoid the pointless and absurd suffering that is being inflicted on peoples who are living every day in an atmosphere of fear, anguish and death in the Middle East.
Lebanon has until recently been the living embodiment of this daily tragedy a to a certain extent has constituted a denial of the purposes and principles of our Organization. Today the weapons have fallen silent. Hope has been reborn, thanks to the timely mediation of the Arab League and the co-operation of the parties to the conflict. The Togolese Government welcomes the cease-fire agreement an would like to express the hope that this initial step will in a non-violent way led to peace and political stability, without which none of the problems facing this courageous people can be resolved in an appropriate way. 
The recent development of the situation in southern Africa, particularly in connection with the coming independence of Namibia, warrants a certain degree of optimism. First, it is becoming more and more obvious that peace and reconciliation in Angola are essential to stability throughout the region. They are likewise essential to strengthening the forthcoming independence of Namibia. Therefore it is essential that the efforts made by the African Heads of State at Gbadolite, Hat ire and elsewhere to promote peace and reconciliation in Angola as well as for the independence of Namibia be fully crowned with success.  In southern Africa the black majority, determined to write the glorious pages of its own history, has demanded, through powerful and peaceful demonstrations, that apartheid be dismantled, that the Exception Laws be revoked, and Mandela be I reed. All peace- and justice-loving nations must step up their economic, financial and political pressure on a regime that, since Mr. de Klerk came to power, has changed its speeches but not its policies. The ambiguity of language from the new leaders of Pretoria reveals the impossibility of reforming in any way this absurd system based on contempt and injustice.
Turning now to Namibia, no one can underestimate the dangers besetting the new State which, throughout the long history of decolonization, is the only one to have had a common frontier with its erstwhile colonizer. This is why no support should be denied the Secretary-General in order that he might take all the measures necessary to ensure free, regular and democratic elections for the genuine independence of that country.
International economic relations today remain profoundly inequitable and place upon the weaker economies numerous and increasingly untenable constraints. The developing countries, in their desire to broaden the North-South dialogue, had our General Assembly adopt two basic documents: first, the Declaration and Programme of Action on the Establishment of a New International Economic Order; and secondly, the Charter of Economic Rights and Duties of States. These two texts were intended to serve as a framework and as guidance in international economic co-operation. Although these documents had been adopted by a double consensus in the General Assembly, that was not sufficient to impose the necessary reforms on the international economic system which they contained. Thus, in particular, the targets set for the Third United Nations Development Decade are today very far from having been reached.
During the 1980s the disruption of commodity prices, the steady deterioration in the terms of trade, the growth in protectionism, the inevitable rise of debt and the general shrinkage of financial flows to the developing countries have resulted in the latter's finding themselves in a vicious circle which they find it difficult to break out of.
 In the middle of the present decade, average real commodity prices had reached the lowest level ever recorded since the great depression of the 1930s. The African countries, which are heavily dependent on their primary exports, have been Particularly hard hit by the drop in world prices, in 1987-1988 the prices of cocoa, copper, wood, iron and so forth were more than 30 per cent lower than those in 1980. Earnings from these commodities correspondingly fell at a time when our countries, faced with ever increasing and more urgent social demands and economic constraints, continued to founder in a state of chronic and absurd indebtedness. Today this external debt has taken such a place in the concerns of states that it is concealing the real problems of development in the third world. Undoubtedly specific measures have recently been taken by States and institutions to alleviate the burden of debt of a number of countries in the third world, and here we should like to express our profound gratitude to those countries which, in an upsurge of solidarity, have waived either totally or partially the public credits they held in the case of Togo.
Nevertheless it must be emphasized that solution of the crisis of indebtedness necessarily involves raising the value of commodities. if the developing countries do not receive remunerative prices for their commodities they will very shortly reach a situation of profound disequilibrium that must lead to the crippling indebtedness which we deplore so much today. Indeed, as long as there is a reverse flow of resources and as long as external financial flows do not increase substantially towards the poor countries of the third world, those countries will be doomed to stagnation and to impoverishment.
The developed and the developing countries should mobilize their efforts both in thought and deed so that in a fresh spirit of solidarity new solutions can be found not only to the debt problem but, more generally, to ensure the specific implementation of the measures adopted, first by the General Assembly, such as the United Nations Programme of Action for African Economic Recovery and Development, and, secondly, by the United Nations Conference on Trade and Development (UNCTAD) and the other agencies of the United Nations system.
It is very important now to rethink international economic co-operation in terms of a judicious restructuring of the world economic order. That is why my country attaches major importance to two forthcoming events, namely, the special session of the General Assembly to further economic growth and development, and the drawing up of a new international development strategy for the fourth United Nations development decade. Both events should provide an opportunity to remedy the inequities of the international economic system end to promote a just and equitable division of the heritage of mankind. The detente that we are now experiencing will be fragile and precarious if it does not have a specific economic content for the developing countries, that is to say, new and real possibilities for development and progress.
Similarly, international co-operation must be strengthened in the matter of the protection of the environment. Overt or covert attempts to bury toxic wastes in Africa could ultimately result in sowing death, desolation and squalor among our peoples. That is why we must join our efforts and bear in mind that the struggle to prevent the deterioration of the environment is an integral part of what should be done by the international community to promote economic growth and development.
In order to thwart these nefarious manoeuvres, the Government of Togo in the matter of the protection of the environment has drawn up a code that is stringent both in the standards it defines and the sanctions it lays down.
The same stringency and intransigence should be observed with regard to the Production of, trafficking in, and consumption of drugs - a scourge whose effects will in the final analysis be lethal for all societies, whether rich or poor.
Likewise, the acts of terrorism perpetrated here and there, whether carried out by organized groups or isolated individuals, should be firmly condemned and fought against unflaggingly. Absolutely nothing can excuse the loss of innocent life for causes which would be better served by open and constructive dialogue, even if that dialogue is difficult to achieve.
The growing interdependence among the various participants on the international scene is today a reality none can evade.
In the same way that political tensions, poverty and squalor are becoming more generalized, economic and social difficulties and the unrelenting deterioration of the environment are threatening the capacity of States fully to enjoy their national and international sovereignty and thus to make an effective contribution to the advent of a world of peace. Like conflicts, natural catastrophes and the depletion of financial resources that is linked to massive external indebtedness may seriously undermine the independence and sovereignty of States and, hence, their security and international peace.
During the decade that is coming to and end, we have witnessed a number of grey areas in our joint efforts to promote the well-being of our peoples and to give concrete expression to the ideals of justice, freedom and solidarity. That is why it is important for us to work even harder to impart full vitality and urgency to the concept of solidarity, which is at the crossroads of the major moral and spiritual values that can give our world new reasons for living and making progress together. It is in this way that the forthcoming decade can be one of renewal, that is, a time when we shall come to realize fully that we share a common destiny so that the twenty-first century may usher in a more peaceful world, a world that is more secure and more favourable to the further blossoming of mankind in every aspect.
